DETAILED ACTION
This office action is in response to the amendments/remarks filed on 02/23/2021. Claims1-3, 5-9 are pending; claim 1-2, 5-7, 9 have been amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on02/23/2021.  These drawings are acceptable.
Response to Arguments/Amendment
The previous objection to the drawing has been withdrawn in light of the replacement sheet of Fig.3.
The previous provisionally on the ground of non-statutory double patenting rejection has been withdrawn in light of the amendments to claim 1-3, 5-9.
Allowable Subject Matter
Claims 1-3, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record alone or in combination neither discloses nor renders obvious a synchronizer apparatus for a transmission, specifically, “ a plurality of first and second push springs inserted in spring holes formed at outer surfaces of the plurality of first and second push blocks, respectively, wherein: the first and second push springs are abutted by interior surfaces of both bent ends of the plurality of keys, and  cam surfaces of the plurality of first and second push blocks tightly contact the slanted surfaces of the plurality of slope portions of the hub, respectively, such that the plurality of first and second push blocks are biased toward the slope portions of the hub, when the plurality of keys is depressed in a radially inward direction by the plurality of poppet ball units, the plurality of first and second push blocks move in the radially inward direction along the slanted surface of the plurality of slope portions of the hub while moving axially away from the hub” and in combination with the remaining structure of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/Examiner, Art Unit 3659